IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 30, 2009
                                No. 08-40725
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARGARITO BENITEZ-SALAZAR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:04-CR-419-4


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Margarito Benitez-Salazar (Benitez) appeals the four-month sentence
imposed following the revocation of a previously imposed term of supervised
release. He argues that by imposing this sentence to run consecutively to a
separate term of imprisonment, the district court imposed a sentence greater
than necessary to meet the goals of 18 U.S.C. § 3553(a).




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40725

      Because Benitez did not object on this basis below, we review for plain
error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007), cert.
denied, 128 S. Ct. 2959 (2008); United States v. Jones, 484 F.3d 783, 792 (5th
Cir. 2007). To establish plain error, Benitez must show (1) that there was error,
(2) that the error was clear or obvious, and (3) that the error affected his
substantial rights. See United States v. Olano, 507 U.S. 725, 731-37 (1993).
Even if Benitez establishes those factors, we will not exercise our discretion to
correct the forfeited error unless it seriously affects the fairness, integrity, or
public reputation of judicial proceedings. See id. at 736.
      The district court had the authority, after consideration of the § 3553(a)
factors, to order Benitez’s revocation sentence to run consecutively to the
sentence imposed for his illegal reentry offense. See 18 U.S.C. § 3584(a), (b); see
also United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001). The policy
statements in the Sentencing Guidelines also recommend the imposition of
consecutive sentences. See U.S. Sentencing Guidelines Manual § 7B1.3(f), p.s.
In addition, the district court gave reasons for its sentence consistent with the
§ 3553(a) factors. We conclude that Benitez has failed to establish any error,
plain or otherwise.
      The judgment of the district court is AFFIRMED.




                                        2